Title: To James Madison from William Branch Giles, 27 February 1809
From: Giles, William Branch
To: Madison, James



Dear Sir
Washington February 27. 1809

Having very recently intruded one letter upon you in relation to Executive appointments, nothing but my sincere and anxious desire for your personal and political prosperity, could induce me now to make another intrusion of the same kind.  You may however find some consolation, from an assurance, that this will probably be the last letter I shall ever address to you upon the same subject.  It is not my object now, to make any impression upon your opinions, in any other way than to inform you of some facts; with which, I fear you are not sufficiently acquainted, or the consequences of which, you do not sufficiently appreciate.  Such is the unfortunate state of the intercourse between Mr. Jefferson and the senate at this moment respecting appointments; that a nomination from him, is rather a signal of distrust than confidence in the person nominated.
This has arisen from the following causes among others.  The excentricities of the characters frequently selected by him; but more particularly from the following late occurrences.  His attempt to transfer the compensation intended for public service, to Mr. Page.  His keeping Gen. Lincoln in office at Boston, two years after he was willing to give it up, and fifteen years after he was fit for it, for the accommodation of his friend Gen. Dearborne.  His recommending, as is generally believed, Gen. Hull for the war department, after he knew the proceedings respecting his nomination in the senate, the last year; and Mr. Gallatin for the Department of State.  His recent nomination of Mr. Short, as minister &c to Russia.  &c. &c. &c.  This last measure is of all others, the most wonderful; and I have very little doubt the nomination will be rejected this day almost unanimously.
A point of great delicacy, and questionable policy in relation to sending a minister &c. to Russia, is to be decided, & Mr. Jefferson presents the question to the senate to be decided by the nomination of Mr. Short.
A person denounced too justly, even by the Federalists, as, a denationalized Monarchist.  One who is generally deemed a miserable miser, and misanthrope, and as far as he is known in Virginia, is, I believe only known to be despised.  Mr. Jefferson often speaks of the distribution principle, and Virginia’s full quota in the distribution, is now to be made up by the addition of Mr. Short, to Judges Marshall & Washington.  This is the accommodation for the people of Virginia.  There are not left behind three persons, equally obnoxious to these same people and particularly to the friends of the administration.  Exhibit this picture in connection with the one I drew the other day of the state of the offices in Richmond; and what a view would it afford to the friends of the administration?  What obligations would they feel towards Mr. Jefferson, when they behold these s  to his enemies, and neglects of his friends?  In these observations, be pleased to recollect that they have no reference whatever to myself individually for I have neither claims to favors nor wishes for them. Nor are you to infer any change in my opinions unfavorable to Mr. Jefferson.  The only alteration in that respect consists in my increased astonishment at his want of better acquaintance with the human character.  Since the conversation, which last passed between us, I have thought very much upon its contents, and have endeavoured to find some justification or apology to vote in favor of Mr. Gallatin for the office of Secretary of state, if I should be so unfortunate as to be compelled to vote upon that subject: but, Sir, it is not possible.  I shall be compelled to vote against the nomination for the following reasons.
first  I have no confidence in the sincerity of his professions either in favor of yourself or Mr. Jefferson
2dly.
His nomination will be the signal for renewed attacks upon the administration by the whole federal party even the most moderate, whilst it will disgust a very great portion of the Republican party, in my opinion the most respectable, and upon which alone you can rely for a support.
3dly.  It will increase the shade of distrust now cast over the measures of the administration, respecting our foreign relations, at a time when not a doubt ought to exist upon that subject.
4thly.  It will extend these distrusts even amongst the republicans, to every communication upon that subject during your whole administration.  I have no doubt as to this effect upon others; and I know it as to myself.
5thly.  It will be considered as a part of Mr. Jefferson’s arrangements, for the recommendation of his favorites, connected in his judgement no doubt, with the promotion of the public interests; but in which, others differ with him in opinion.  This idea has more importance attached to it than you will readily believe.
6thly.
Your ideas of Mr. G’s increased popularity arising from his late reports &c &c is correct only in part.  The distinction between the application of his talents to internal and external objects, is more general than you seem to imagine, and will be sounded by the disaffected of all parties with more clamor & effect than you now calculate upon.
7thly.
I have some considerations derived from self respect.  I have the most positive conviction that this step will be highly instrumental in the destruction of the Republican party; and with that conviction upon my mind I cannot incur the responsibility of the measure.
8thly.
I think it probable the nomination would succeed in the Senate, but of that I am, by no means certain, but I am convinced if it should it will be against the opinions and wishes of almost every Republican member.  This will be among the causes of the distrusts I have before intimated.
9thly.
In the execution of this most delicate duty of nominating to office, nothing could be more unfortunate for you during your whole administration, than the transfer of the opinion in relation to Mr. Jefferson to yourself. That the excentricities of individuals and favoratism equally unaccountable, and excentric, should be ingredients in the inducements to office.  The nomination of Mr. G. will have a greater tendency towards producing this impression, than any other act you could devise,  short of an express avowal of the principle, &c. &c. &c.
These considerations have been the principal inducements for making this communication at this time.  I thought it probable you would expect from my candor, and my professed personal regards for you, that my determination to vote against the nomination, if made, should be make known to you, before the nomination was made, rather than by the vote itself, when acting upon the nomination. I know it is not necessary for me to repeat assurances of my affectionate regards &c.

Wm. B. Giles


The foregoing impressions are very strong on my mind, but have been reduced to writing very hastily.  There is a great variety of others having the same bearing; but omitted.

